DETAILED ACTION
This Office Action is in response to Amendment filed August 31, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, while the embodiment shown in Fig. 3(b) of current application shows an anode 321’, an extended anode 34’ and an extended cathode 38’, and also an extended cathode 44 is shown in Fig. 4 of current application, the “cathode” recited on line 4 of claim 1 is not shown, and therefore, the “cathode” must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 8, 10-12, 21, 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 1, while the embodiment shown in Fig. 3(b) of current application shows an anode 321’, an extended anode 34’ and an extended cathode 38’, the “cathode” recited on line 4 of claim 1 is not shown.  In addition, there is no cathode 
(2) Further regarding claim 1, Applicants did not originally disclose “the one second insulating film layer being configured to increase a height of the extended cathode relative to the cathode”, because (a) Applicants did not originally disclose “a cathode” in Applicants’ elected embodiment shown in Figs. 3(b) and 4 of current application as discussed above, and (b) therefore, Applicants did not originally disclose increasing a height of the extended cathode relative to the undisclosed cathode.
Claims 7, 8, 10-12, 21, 22 and 24 depend on claim 1, and therefore, claims 7, 8, 10-12, 21, 22 and 24 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 8, 10-12, 21, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
per se, and (b) therefore, it is not clear whether the extended anode can have a shape different from that shown in Fig. 3(b) of current application such as an extended anode that is only vertically extending from the anode 321’ without the top horizontal portion of the extended anode sitting on the top surface of the first insulating film layer, in which case the first insulating film layer may or may not be configured to increase a height of the extended anode relative to the anode, depending on how to view or interpret the configuration.
(2) Also regarding claim 1, it is not clear what “the one second insulating film layer” refers to out of the “at least one second insulating film layer” when “at least one second insulating film layer” refers to a plurality of second insulating film layers as recited in claim 21, because when there are a plurality of second insulating film layers, the limitation “the one second insulating film layer” lacks the antecedent basis.
(3) Further regarding claim 1, it is not clear whether “a side of the second region of the first insulating film layer” recited on lines 14-15 is the same with or different from “a side region of the first insulating film layer” recited on lines 11-12.
(4) Still further regarding claim 1, it is not clear whether the limitation “the one second insulating film layer being configured to increase a height of the extended cathode relative to the cathode” recited on lines 14-15 suggests that “the one second 
(5) Still further regarding claim 1, it is not clear how the Applicant’s elected embodiment shown in Fig. 3(b) of current application can function as a driving backplane, because (a) the extended cathode 38’ is electrically separated from the driving circuit layer 32’ by the first insulating film layer 33’ and the three second insulating film layers 35’/36’/37’, and (b) therefore, it appears that the claimed driving backplane would electrically contact only one electrode of a light-emitting chip rather than both electrodes of the light-emitting chip, and the electrode of the light-emitting chip in contact with the extended cathode 38’ would be electrically floating, rendering the light-emitting chip inoperative.
Claims 7, 8, 10-12, 21, 22 and 24 depend on claim 1, and therefore, claims 7, 8, 10-12, 21, 22 and 24 are also indefinite.
(6) Regarding claim 8, it is not clear what “the one second insulating film layer” recited on line 2 refers to out of the “at least one second insulating film layer” recited on line 11 of claim 1 when “at least one second insulating film layer” refers to a plurality of second insulating film layers, whether “the one second insulating film layer” recited on line 2 refers to “the one second insulating film layer” recited on lines 12 and 14-15 of claim 1, and whether “the second insulating film layer” recited on line 3 is the same with “the one second insulating film layer” recited on line 2.

(8) Regarding claim 11, it is not clear what “the first insulating film layers” recited on lines 1-2 refer to, because (a) claims 1 and 7 from which claim 11 depends recite “a (the) first insulating film layer”, not “first insulating film layers”, and (b) therefore, the limitation “the first insulating film layers” lacks the antecedent basis.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of the amended claim 7 basically rephrases the limitation “the side of the second region being away from the substrate” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 10 and 11, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Lee et al. (US 2008/0087902)
Regarding claims 1, 7, 8, 10 and 11, Lee et al. disclose a driving backplane (submount substrate 2000 in Fig. 7), comprising: a substrate (200); an anode (one of bottom horizontal portion of bonding pad 240 and bottom horizontal portion of electrode layer 230), because (a) Applicants do not specifically claim whether the anode and the extended anode are formed of the same material or different materials, and (b) Applicants’ anode 321’ and the extended anode 34’ in Fig. 3(b) of current application form a single electrode or bonding pad structure; a cathode (the other of bottom horizontal portion of bonding pad 240 and bottom horizontal portion of electrode layer 230); a first insulating film layer (one of sublayers constituting dielectric film 210) ([0068]) disposed on the substrate, because Lee et al. disclose in paragraph [0068] that 2, MgO and SiN”, which suggests that the dielectric film 210 can comprise all of SiO2, MgO and SiN, the first insulating film layer comprising a first region (one arbitrary region) and a second region (another arbitrary region); an extended anode (one of top horizontal portion of bonding pad 240 and top horizontal portion of electrode layer 230) disposed on a side of the first region of the first insulating film layer, the side of the first region being away from the substrate (200), the first insulating film layer (one of sublayers constituting dielectric film 210) inherently being configured to increase a height of the extended anode relative to the anode, because the height of the extended anode, which is one of the top horizontal portion of the bonding pad 240 and the top horizontal portion of the electrode layer 230, is at a higher level than the bottom horizontal portion of the bonding pad 240 and the bottom horizontal portion of the electrode layer 230 due to the presence of the first insulating film layer; at least one second insulating film layer (another sublayer or all of remaining sublayers of dielectric film 210) disposed directly on a side region (top side region) of the first insulating film layer, the one second insulating film layer comprising an insulating material; and an extended cathode (the other of top horizontal portion of bonding pad 240 and top horizontal portion of electrode layer 230) disposed on a side of the second region of the first insulating film layer, the side of the second region being away from the substrate (200), the one second insulating film layer inherently being configured to increase a height of the extended cathode relative to the cathode, because the height of the extended cathode, which is the other of the top horizontal portion of the bonding pad 240 and the top horizontal portion of the electrode layer 230, is at a higher level than the bottom horizontal portion 2 or SiN) (claim 10), and the first insulating film layers (one or two sublayers of dielectric film 210), which is indefinite as discussed above, and the one second insulating film layer (another sublayer or all of remaining sublayers of dielectric film 210) are made of different materials (claim 11). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 12, 21, 22 and 24, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0087902)  The teachings of Lee et al. are discussed above.
Regarding claim 12, Lee et al. differ from the claimed invention by not showing that a material of the extended anode and a material of the extended cathode comprises at least one of materials of gold, aluminum, and copper.
Lee et al. further disclose in paragraph [0069] that “The electrode layer 230, the N-type bonding pad 250 and the P-type bonding pad 240 are made of a metal with superior electrical conductivity.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a material of the extended anode and a material of the extended cathode can comprise at least one of materials of gold, aluminum, and copper, because (a) these elements are metals of superior electrical conductivity commonly and widely used in semiconductor industry, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claim 21, Lee et al. differ from the claimed invention by not showing that the at least one second insulating film layer comprises three second insulating film layers; wherein the three second insulating film layers are disposed on the side of the second region of the first insulating film layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the at least one second insulating film layer can comprise three second insulating film layers; wherein the three second insulating film 2, MgO and SiN”, (b) therefore, Lee et al. do not limit the number of the sublayers constituting the dielectric film 210 up to three sublayers, and (c) the dielectric film 210 can comprise four or more sublayers to optimize the dielectric constant of the dielectric film 210 and/or to form a Distributed Bragg Reflector (DBR) structure to improve light reflectivity, which has been a commonly and widely employed technique in forming a light emitting device and a display device in semiconductor industry.  In this case, when the dielectric film 210 disclosed by Lee et al. comprises four or more sublayers, the at least one second insulating film layer comprises three second insulating film layers; wherein the three second insulating film layers are disposed on the side of the second region of the first insulating film layer.
Regarding claims 22 and 24, Lee et al. further disclose that at least two of the three second adjacent insulating film layers are made of different materials (claim 22), and the three second insulating film layers comprise at least one of materials of silicon dioxide, silicon nitride, and polyimide (claim 24).

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chaji et al. (US 10,134,803)
Im et al. (US 9,312,311)

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        October 25, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815